Title: To Benjamin Franklin from James Parker, 28 June 1769: résumé
From: Parker, James
To: Franklin, Benjamin


[New York, June 28, 1769. Encloses two bills of exchange, which he is sending by way of Bristol: one from Tuthill Hubbart of Boston for £122, drawn by Timothy Folger on Moses Allnutt of London, dated June 19; the other from Thomas Vernon, the Newport postmaster, for £15, drawn by John Mawdsley on Messrs. Lane Son & Fraser of London, dated June 16. Also encloses a second of Vernon’s bill for £10 1s. 3d., and will forward the seconds of the others by the first good opportunity. No news yet of Foxcroft’s arrival in England.]
